Case: 17-60351      Document: 00514349762         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-60351                                FILED
                                  Summary Calendar                       February 16, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAFAEL CASTRO-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:17-CR-4-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rafael Castro-Jimenez appeals the 24-month sentence imposed following
his guilty plea conviction for interstate travel in aid of unlawful activity in
violation of 18 U.S.C. § 1952. The Government has moved to dismiss the
appeal based on the appeal waiver in Castro-Jimenez’s plea agreement or, in
the alternative, for summary affirmance.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60351    Document: 00514349762     Page: 2   Date Filed: 02/16/2018


                                 No. 17-60351

      The validity of an appeal waiver is a question of law that this court
reviews de novo. United States v. Burns, 433 F.3d 442, 445 (5th Cir. 2005).
During his plea colloquy, Castro-Jimenez confirmed that he had read the plea
agreement, discussed it with his attorney, and understood its terms.         He
confirmed that he understood the appeal waiver provision and its exception
and assured the court that he was voluntarily waiving his right to appeal.
Based on our review of the record, Castro-Jimenez’s appeal waiver was
knowing and voluntary and, therefore, is enforceable.       See United States
v. Higgins, 739 F.3d 733, 736-37 (5th Cir. 2014); FED. R. CRIM. P. 11(b)(1)(N).
      Castro-Jimenez waived the right to appeal his conviction and sentence
“on any ground whatsoever,” except that he retained the right to raise a claim
of ineffective assistance of counsel.   His current challenges to the district
court’s alleged errors in denying him a reduction in his offense level for his
minimal role in the offense and in denying him a downward departure do not
fall within the limited exception to the appeal waiver.
      Accordingly, the Government’s motion to dismiss the appeal is
GRANTED, and its alternative motion for summary affirmance is DENIED.
Counsel for Castro-Jimenez is CAUTIONED that pursuing an appeal contrary
to a valid waiver without responding to the Government’s invocation of the
waiver is a needless waste of judicial resources that could result in sanctions.
See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                        2